id09
                                           No.    T36-36-
                  I N THE SUPREME COURT O F THE S T A T E O F MONTANA




E Q U I T Y COOPEIiATIVE A S S O C I A T I O N ,
A Montana Corporation,

                                     P l a i n t i f f and A p p e l l a n t ,



JOHN F.      BECHTOLD,

                                     D e f e n d a n t and R e s p o n d e n t .



Appeal from:            D i s t r i c t C o u r t of t h e S i x t e e n t h J u d i c i a l D i s t r i c t ,
                        H o n o r a b l e A l f r e d B. C o a t e , Judge p r e s i d i n g .

C o u n s e l of R e c o r d :

        For A p p e l l a n t :

               John R . C a r r argued, M i l e s C i t y , Plontana

        For R e s p o n d e n t :    G e n e H u n t l e y argued, B a k e r ,        Montana



                                                 Submitted:          June 7 , 1 9 7 7


                                                   Decided:        dMLIl 1977

F i l e d : JuL   11 1977
M r . J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f t h e C o u r t .



             P l a i n t i f f E q u i t y C o o p e r a t i v e A s s o c i a t i o n a p p e a l s from a
summary judgment i n a c o m p l a i n t f i l e d i n t h e d i s t r i c t c o u r t ,

F a l l o n County, f o r a b r e a c h o f c o n t r a c t t o d e l i v e r g r a i n .

             The s o l e i s s u e on a p p e a l i s w h e t h e r t h e d i s t r i c t c o u r t ' s
f i n d i n g s o f f a c t , c o n c l u s i o n s o f law and judgment were p r o p e r
i n a w a r d i n g summary judgment t o d e f e n d a n t John F. B e c h t o l d .

             O O c t o b e r 31, 1972 a w r i t t e n c o n t r a c t was e n t e r e d i n t o
              n
between E q u i t y C o o p e r a t i v e A s s o c i a t i o n , p u r c h a s e r , a n d John F.

B e c h t o l d , s e l l e r , f o r 50,200 b u s h e l s o f w h e a t .       The c o n t r a c t was
s i g n e d i n two p a r t s , b o t h s i g n e d on t h e same d a y and c o v e r e d t h e

same w h e a t .     The f i r s t c o n t r a c t , d e s i g n a t e d " C o n t r a c t o f S a l e o f
G r a i n No. 4-0 60644" p r o v i d e d f o r a n a d v a n c e o f $5,000 on wheat

t o be d e l i v e r e d l a t e r a n d p a y a b l e a f t e r O c t o b e r 1973.         Later,
on t h e same day, t h e p a r t i e s e n t e r e d i n t o t h e s e c o n d c o n t r a c t ,

a more s p e c i f i c one, p r o v i d i n g f o r t h e s a l e o f 50,200 b u s h e l s
o f wheat a t a p r i c e o f $1.65 p e r b u s h e l , e x c e p t f o r 1 4 , 4 0 0
b u s h e l s which were t o be p u r c h a s e d a t $1.63 p e r b u s h e l , p l u s
4,742 b u s h e l s which r e q u i r e d a p r o t e i n c h e c k b e f o r e d e t e r m i n i n g
the actual price.              T h i s c o n t r a c t was d e s i g n a t e d No. 4-0 60660.

             I n a d d i t i o n t o t h e advance made t o B e c h t o l d o f $5,000 on
O c t o b e r 31, 1972, a n o t h e r i n t h e same amount of $5,000 was made
on December 21, 1972, a t t h e r e q u e s t o f B e c h t o l d .

             I n J a n u a r y 1973, B e c h t o l d d e l i v e r e d t o t h e E q u i t y
e l e v a t o r 12,700 b u s h e l s of wheat.             Equity paid Bechtold, deducting
t h e $10,000 advance, and he a c c e p t e d a n d c a s h e d a n e t c h e c k i n
t h e amount o f $10,387.55.

             A l l t h e wheat was p a i d f o r a t a p r i c e o f $1.63 p e r b u s h e l .

There i s c o n f l i c t i n t h e s t a t e m e n t s o f B e c h t o l d and Novak,
E q u i t y ' s manager, on w h e t h e r B e c h t o l d o b j e c t e d t o t h e $1.63 p r i c e .
5 y b i . t ~3 l d i r r i s ally .dii'I?el)er~cer l 2 r i c e was t o be a d j u s t e d upon
                                                i


;ampletion of t h e c o n t r a c t .

             B e c h t o l d d e l i v e r e d wheat t o S q u i t y o v e r a f o u r month
, ~ e r j i o d ,b e i n g paid each t i m e .      The l a s t d e l i v e r y was made on

\iiay 5, 1973 when he was p a i d $4,175.24.                         A l l t o l d some 15,069

b u s h e l s were d e l i v e r e d and E q u i t y s o u g h t s p e c i f i c performance
31'   t h e c o n t r a c t s e e k i n g t h e d e l i v e r y of 35,161 b u s h e l s o f g r a i n

' ~ r ; i.n t h e a l t e r n a t i v e damages f o r b r e a c h of c o n t r a c t i n t h e

dmount of $5.00 p e r b u s h e l o r $175,805.

             Rule 5 6 ( c ) , M.R.Civ.P.            p r o v i d e s t h a t summary judgment
is p r o p e r i f :

             " * * * t h e p l e a d i n g s , d e p o s i t i o n s , answers t o
             i n t e r r o g a t o r i e s , and a d m i s s i o n s on f i l e show
             t h a t t h e r e i s no g e n u i n e i s s u e a s t o any
             m a t e r i a l f a c t and t h a t t h e moving p a r t y i s
             e n t i t l e d t o a judgment a s a m a t t e r of l a w * *                *."
See:      Harland v. Anderson,                        Mont .           ,   548 P.2d 613, 33
S t . R e p . 363.

             Here t h e r e c o r d i s r e p l e t e wi.th f a c t q u e s t i o n s .         The
d l s t r i c t z o u r t e r r e d i n g r a n t i n g summary judgment.              The d i s t r i c t

c o u r t does n o t f u n c t i o n t o a d j u d i c a t e genuine i - s s u e s of f a c t
on a motion f o r summary judgment c a u s e - - i t m e r e l y d e t e r m i n e s

whether such i s s u e s e x i s t .            Thus t h e p a r t y opposing t h e motion,
E q u i t y , w i l l be i n d u l g e d t o t h e e x t e n t of a l l i - n f e r e n c e s which
may be r e a s o n a b l y drawn.           Mally v . Asanovich, 149 Mont. 99,



             Some of t h e genuine f a c t i s s u e s r a i s e d h e r e a r e t h e s e
questions :
             1.      Whether u n d e r t h e c o n t r a c t t h e r e was t o be an
a d j u s t m e n t i n t h e p r i c e p a i d of $1.63 and $1.65 and t h e number
01' b u s h e l s a t t h o s e p r i c e s ?

             2.      Was t h e r e a b r e a c h by B e c h t o l d f s f a i l u r e t o d e l i v e r ?
             .       Did B e c h t o l d f a i l t o d e l i v e r a f t e r b e i n g r e q u e s t e d
50      lo sd Sy 3 q u i t y !
                '4.       W s B e c h t o l c l ' s i'ai l u r e !;o ~~erl'orm e c o n t r a c i ; d u e
                           a                                                 th
co         g r e a t i n c r e a s e i n t h e p r i c e of g r a i n - - a f t e r   he s i g n e d t h e

2 drl   t r a ct ?
                5.        Why d i d h e n o t d e l i v e r ?

L'nei;e Are          3.   few o f t h e f a c t s t h a t m u s t b e a n s w e r e d b y a j u r y

t;~lia
    1      .
                Judgment o f t h e d i s t r i c t c o u r t i s r e v e r s e d a n d t h e c a u s e

r.emailileJ f o r f u r t h e r p r o c e e d i n g s .




         Chief J u s t i c e